DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 9/30/2021.
Claim 1 is directed to an allowable composition. Therefore, claims 12, 20, directed to a method of using the allowable composition and a composition comprising the allowable composition, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kathleen Gross on 10/29/2021.
The application has been amended as follows: 
Claim 1, lines 5-6 replace “and a metal salt…, or an alkylsulfate” with –and a metal salt selected from the group consisting of a metal salt of an aliphatic carboxylic acid, a metal salt of an aliphatic sulfonic acid, and a metal salt of an alkylsulfate—
Claim 1, line 7, replace “is present at least at” with –is present in an amount of at least—
Claim 2, lines 2-3, replace “and the metal salt of the aliphatic carboxylic acid, the aliphatic sulfonic acid, or the alkylsulfate” with –and the metal salt—
Claim 3, lines 2-3, replace “the metal salt is…sulfonic acid.” with –the metal salt is the metal salt of an aliphatic carboxylic acid or the metal salt of an aliphatic sulfonic acid. –
Claim 4, replace  “wherein the metal salt is….stearic acid.” with –wherein the metal salt is the metal salt of an aliphatic carboxylic acid, and wherein the aliphatic carboxylic acid is other than stearic acid.—
Claim 7, replace “wherein the metal salt of….is present at least at” with –wherein the metal salt is present in an amount of at least—
Claim 26, lines 5-6, replace “and a metal salt of a carboxylic acid or a sulfonic acid” with –and a metal salt selected from the group consisting of a metal salt of a carboxylic acid and a metal salt of a sulfonic acid—
Claim 29, replace “wherein the metal salt…is present at least at” with –wherein the metal salt is present in an amount of at least—
Allowable Subject Matter
Claims 1-4, 6-12, 19-20, 22, 26-31 are allowed.





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763